Nash, J.:
In the spring or summer of 1896, John Sweet and his wife and five infant children removed from Newport, in which town they resided and had gained a settlement, to the. city of Little Falls. In November, 1896, Sweet, for himself and his family, made application •for relief to the overseer of the poor of the city of Little Falls, who thereupon gave notice to the overseer-of the town of Newport, *580requiring him to provide for their support. The claim that said poor persons had a settlement in the town of Newport was not contested. The overseer of the poor of Little Falls furnished the said poor, persons proper and necessary relief from about the 6th of November, 1896, until the 11th of November, 1898> and rendered a. correct statement thereof to the overseer of the poor of Newport, and demanded payment thereof, which was made in part, but for all items furnished and expenses incurred by the city of Little Falls after April 7, 1898, payment was refused. - .
Upon application of the overseer of the poor of Little Falls to the superintendent of the poor of the county for his allowance of the rejected part of the. bill so that the same might be presented to .the board of supervisors and made - a charge upon the town of New port, he determined as follows: “ I have determined that said John Sweet and family, the poor persons for whose support and maintnance the expense stated in the foregoing bill attached hereto was •incurred, have lost their settlement as poor persons in the town of Newport, Herkimer county, by a continuous residence elsewhere, viz., in the City of Little Falls,. Herkimer county, for one year, and' that they have gained a settlement as poor persons in the said City of Little Falls, and that the expense so incurred for the support and maintenance of said John Sweet and family by the said City of Little Falls and its Overseer of the Poor since April 7th, 1898, the expiration of one year after Chap. 203 of the Laws of 1897 became a law, is not a legal, proper or valid claim or charge against the said town of Newport, and that the said town of Newport is not liable for the payment thereof.”
'The Poor Law of 1896 (Chap. 225) provides, as did the Revised Statutes, that no residence of a person in any town while supported at the expense of any other town, shall operate to give such person a settlement in the town where such residence may be had. (People ex rel. French v. Lyke, 159 N. Y. 149.) The settlement of Sweet and his family being in the town of Newport, and he not having while self-supporting resided in 'Little Falls for a year, their settlement under the Poor Law, as it stood in November, 1896, the time application for relief to the overseer of Little Falls was made, remained in the town of Newport. Hnder the Revised Statutes and" under the Poor Law, as originally enacted^ the settlement of a poor *581person remained unchanged; it could not be lost or another obtained by removing elsewhere. But by the act of 1897 (Chap. 203), which became a law on the 7th of April, 1897, the Poor Law was amended by inserting therein a new section (57), which provides that “ a person who has gained a settlement'in a town or city, loses the same by a continuous residence elsewhere for one year.” The family of Sweet, by their residence for one year in Little Falls, lost their settlement in Newport, and, therefore, they were not to be supported as poor persons by that town after one year from April 7,1897. They did not, however, gain a settlement in Little Falls. The statute in other respects remains the same; the settlement simply is lost for the purpose of continuous support in the town of the former settlement. After the settlement by a continuous residence elsewhere for a year is lost, the poor person then becomes a charge upon the county of his residence, under section 42 of the Poor Law, subdivision 2, which provides: “ If he has not gained a settlement in any town or city in the county in which he shall become poor, sick or infirm, be shall be supported and relieved by the superintendents of the poor at- the expense of the county.”
The family of Sweet having become poor while residents of .Little Falls, and not having gained a settlement therein, they were to be supported by the town of Newport until by the terras of the statute they lost their settlement therein, and thereafter at the expense of the county of Herkimer.
• The writ should be quashed, but as the question is new, without <costs.
All concurred.
Writ of certiorari dismissed, without costs to either party.